PER CURIAM.
Judgment and decision modified, by striking therefrom the direction to the *1138referee to make whatever apportionment is necessary upon the premises, based upon the last assessed valuation thereof by the town assessors, and leaving such apportionment to be based upon the value of said premises, to be ascertained by the referee, and, as so modified, affirmed, with costs of this appeal.
McLENNAN, P. j.,
votes for reversal of the judgment upon the ground that it should have directed that contribution be made by the defendants in inverse order of alienation.